Citation Nr: 1612002	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for mechanical cervical spine pain.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This appeal is before the Board of Veterans' Appeals (Board) from April 2008 and April 2009 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for allergic rhinitis has been before the Board multiple times.  In January 2012, the Board remanded the issue with instruction to obtain an adequate opinion from a VA medical examiner.  An opinion was obtained which the Board found inadequate and remanded again in April 2013 with the same instructions.  Another opinion was obtained, and the Board remanded again in July 2014 with instruction to obtain additional relevant VA treatment records.  In February 2015 after such records were obtained, the Board found the VA examiner's opinion inadequate and remanded for another opinion.  The Board finds that the opinion obtained since then is adequate as discussed below, and the Board is therefore satisfied that the instructions in its remands of January 2012, April 2013, July 2014, and February 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of service connection for mechanical cervical spine pain.

2.  In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of service connection for headaches.

3.  The Veteran's pre-existing allergic rhinitis was noted upon entry into service and not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for mechanical cervical spine pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of service connection for mechanical cervical spine pain and headaches.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of allergic rhinitis in January 2009, with a supplemental opinion provided by a VA specialist in June 2015.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Allergic Rhinitis

The Veteran claims service connection for allergic rhinitis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury is considered to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Private treatment records that were incorporated into the Veteran's service treatment records include an August 1969 letter from his physician explaining that since November 1961 at age 11 he had been treated for typical symptoms of perennial allergic rhinitis, specifically nasal congestion, recurrent sneezing, and pruritis and tearing of the eyes which had progresses and become more pronounced seasonally.  Records from the intervening years show that he was treated with regular injections.  Consultation notes from January 1970 reflect that prior to induction the Veteran received injections weekly during his allergy season from June until first frost and received injections every four weeks otherwise.  In a February 1970 addendum to the August 1969 letter, the physician noted that if the injections were discontinued, the Veteran would probably experience exacerbation of his symptoms and bronchial asthma may develop.

Service treatment records reflect that the Veteran's prior diagnosis of allergic rhinitis was noted at his July 1970 induction examination.  In the accompanying report of medical history, the Veteran reported that he was in fair health, suffered from many allergies and had been medicated for allergies for 9 years prior to induction.  A September 1970 allergy clinic record shows that the Veteran exhibited moderate rhinitis symptoms.  His serum had been ordered and that injections would be administered as soon as the serum arrived.  He was given a temporary medical profile for allergic rhinitis, with no assignment to areas remote from definitive medical care and no excess exposure to dust or noxious vapors.  After two weeks this medical profile became permanent.  Records further indicate that the Veteran was treated for allergies in October 1970 and that he received an allergy injection in May 1971.  At his January 1972 separation examination, no abnormalities were noted and the Veteran reported that he was in good health.

In his January 2007 claim, the Veteran stated that he suffered from allergic rhinitis caused by exposure to many airborne irritants while in service in both New Jersey and in Vietnam.  In a March 2007 statement and his June 2008 notice of disagreement, the Veteran elaborated that he suffered breathing difficulties several times while stationed in New Jersey from July 1970 through January 1971, and was hospitalized for his condition.  Despite the medical profile instructing that he not be stationed away from definitive medical care, he was ordered to serve as a radio operator in Vietnam from January 1971 to January 1972, where medical care for his allergic rhinitis was not available. 

Private treatment records from June 2008 showed that the Veteran was being treated for allergic rhinitis.  He reported sneezing, stuffiness, rhinorrhea with postanasal drip and nocturnal cough, and itchy, watery, and red eyes.  He reported that these symptoms dated back to basic training and worsened when he was in Vietnam.  He stated that he had only treated himself with over-the-counter medications in the past.  He was diagnosed with allergic rhinitis secondary to multiple underlying seasonal and perennial allergen triggers and prescribed immunotherapy.

VA treatment records dated July 2008 refer to the Veteran's private treatment for allergic rhinitis, and note that he receives allergy injections.

The Veteran underwent a VA examination in January 2009.  He reported seasonal allergies, and stated that when in service he had problems breathing and keeping up with people.  He was currently treated with two injections per week, and had been for three years.  After noting that the disability existed prior to service, the examiner opined that the Veteran's allergic rhinitis was less likely than not permanently aggravated during service.  This opinion was based on the rationale that there was no documentation showing that symptoms increased during service, given that the Veteran suffered profound symptoms prior to service.  Any increased disability was more likely than not the natural progression of the disease.  The Board subsequently found this opinion inadequate, as it failed to discuss the effect of the cessation of the Veteran's shots and the June 2008 treatment records.

In his February 2009 substantive appeal, the Veteran stated that he received no treatment for his allergies when in service, either in Vietnam or when stationed in New Jersey.  He further reported suffering from side effects from his current allergy medication.  In an April 2009 statement, the Veteran stated that his allergic rhinitis significantly deteriorated during basic training and continued to deteriorate in Vietnam.  He stated he now suffers breathing difficulties, loss of energy, and loss of sleep due to allergic rhinitis and associated medication.  

On remand, in February 2012 the Veteran's prior VA examiner opined that allergic rhinitis was not aggravated beyond its natural progression in service.  This opinion was based on the rationale that there was no evidence that allergies in service progressed more than what is expected for the natural progression of allergies.  Furthermore, the examiner stated that medical evidence does not support that the lack of allergy shots in service would cause worsening of the underlying pathology beyond natural progression.  Rather, the lack of allergy shots led only to temporary intermittent flare-ups of symptoms.  Because the examiner did not discuss the June 2008 private treatment records as instructed, the Board subsequently found this opinion similarly inadequate.  After remand, in April 2013 the examiner added in the rationale that the June 2008 private treatment records were reviewed in making the opinion.  The Board again found this review to be inadequate, and remanded with instruction that a different examiner provide an opinion.

VA treatment records reflect that in October 2012, the Veteran switched to VA treatment from his private treatment provider for his allergies.  He continued to receive injections.

In a statement received in June 2013, the Veteran reported that he suffered from year-round allergic rhinitis, not merely seasonal allergic rhinitis.

A June 2015 opinion was provided by a VA ear nose and throat (ENT) physician.  The physician explained that desensitization components in the Veteran's injections were drawn from his home and would have been of no use when in Vietnam, due to the different flora present there.  Furthermore, the examiner explained that while allergy shots work across long periods of time, typically without response for up to a year with a prolonged course of treatment for many years, withdrawal of the shots do not worsen the autoimmune mediated response.  The examiner further noted that the Veteran's June 2008 private treatment records only indicate that the Veteran's symptoms were more pronounced in service.  This does not represent a permanent worsening of the underlying pathology beyond its natural progression.
 
As an initial matter, because the Veteran's allergic rhinitis was noted at his July 1970 induction examination, the Board will not presume that the Veteran's disability was aggravated by service.  The evidence of aggravation is therefore to be analyzed under the equipoise standard, not the clear and convincing standard necessary to rebut the presumption.

The Board finds that the evidence weighs against a finding that the Veteran's pre-existing allergic rhinitis was aggravated by service.  Specifically, the Board finds the June 2015 opinion of the VA ENT physician highly probative.  It explains that the cessation of the Veteran's treatment, while causing an exacerbation of symptoms, medically could not have altered the underlying pathology.  This opinion is consistent with all of the medical evidence on record, including the June 2008 private treatment records, which described reports of worsening symptoms but did not analyze the severity of the underlying pathology.  The opinion also makes sense in the context of the Veteran's medical history.  Specifically, in June 2008 the Veteran reported that he had only treated his symptoms with over-the-counter medications.  If the Veteran's underlying pathology had been aggravated by service, the Board expects that at some point in the 35 years following service the Veteran would have sought prescription treatment like he received prior to service, particularly if he felt that the lack of this treatment had worsened his condition.  Furthermore, the Board does not find the Veteran's statements regarding the worsening of his condition to be credible because they have been inconsistent.  In his initial claim and when consulting with his private physicians, the Veteran reported that his allergic rhinitis first arose in service.  When service treatment records revealed that he had been treated prior to service, the Veteran's statements changed to claim aggravation of his condition.  For these reasons, the Board finds that the evidence establishes that the Veteran's allergic rhinitis was noted upon entry into service, but the evidence weighs against a finding that it was aggravated by service.  Service connection must therefore be denied.


ORDER

The appeal on the issue of entitlement to service connection for mechanical cervical spine pain has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for headaches has been withdrawn and is dismissed.

Service connection for allergic rhinitis is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


